


Exhibit 10.10

 

LOUISIANA-PACIFIC CORPORATION

1992 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

(Amended and Restated as of August 4, 2007)

 

1.                                      Establishment And Purpose

 

1.1                               Establishment; Amendment and Restatement. 
Louisiana-Pacific Corporation, a Delaware corporation (“Corporation”),
established the Louisiana-Pacific Corporation 1992 Non-Employee Director Stock
Option Plan (the “Plan”) effective as of June 15, 1992.  The Plan as amended
through May 3, 2004, was approved at Corporation’s 2004 annual meeting of
stockholders and was further amended and restated effective November 3, 2006. 
Corporation further amended and restated the Plan in its current form effective
August 4, 2007.

 

1.2                               Purpose.  The continued growth and success of
Corporation are dependent upon the efforts of members of Corporation’s board of
directors (the “Board of Directors”).  Those members of the Board of Directors
who are not employees of Corporation or any of its subsidiaries (“Non-Employee
Directors”) are not eligible to participate in the stock option and other stock
incentive plans maintained for employees of Corporation.  The purpose of this
Plan is to provide an incentive to Non-Employee Directors to remain as members
of the Board of Directors and also to afford them the opportunity to acquire, or
increase, stock ownership in Corporation in order that they may have a direct
proprietary interest in its success.  Options granted under the Plan shall be
nonqualified options which are not intended to qualify as incentive stock
options under Section 422 of the Internal Revenue Code.

 

2.                                      Stock.  The stock subject to options
granted under the Plan shall be shares of Corporation’s authorized but unissued,
or reacquired, $1 par value common stock (“Common Stock”).  The total number of
shares of Common Stock with respect to which options may be granted shall not
exceed in the aggregate 1,200,000, provided that such aggregate number of shares
shall be subject to adjustment in accordance with the provisions of paragraph
6.7.  In the event that any outstanding option under the Plan is canceled or
terminates or expires prior to the end of the period during which options may be
granted under the Plan, the shares of Common Stock allocable to the unexercised
portion of such option may be made the subject of additional options granted
under the Plan.

 

3.                                      Administration.  The Plan shall be
administered by the Nominating and Corporate Governance Committee of the Board
of Directors (the “Committee”), except for actions to be taken under the Plan
which, under the provisions of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”) or any successor rule exempting
certain transactions from Section 16(b) of the Exchange Act, cannot be taken by
the Committee, which actions shall be taken by the full Board of Directors.  The
Committee shall have full power and authority, subject to the provisions of the
Plan, to adopt, amend, and rescind rules and regulations for carrying out the
Plan.  The interpretation and decision of the Committee with regard to any
question

 

 

1

--------------------------------------------------------------------------------


 

arising under the Plan shall be final and conclusive.  No member of the
Committee shall be liable for any action taken or determination made in good
faith with respect to the Plan or to any options granted pursuant to the Plan.

 

4.             Eligibility.  The persons eligible to receive options under the
Plan are the Non-Employee Directors of Corporation.

 

5.             Grants of Options.

 

5.1          Option Value.  For purposes of this Plan, the value of an option
granted under the Plan (the “Option Value”) shall be the fair value of an option
for the number of shares of Common Stock subject to the option determined by
applying the option-pricing model used by Corporation for purposes of preparing
Corporation’s audited annual financial statements for the year in which the
option is granted.  For purposes of determining the number of shares to be
subject to an option such that the Option Value of the option is a specified
dollar amount, the number of shares will be rounded down to the highest number
of whole shares such that the Option Value does not exceed the targeted dollar
amount.

 

5.2          Prior Grants.  Grants made under the Plan prior to May 3, 2004,
shall be governed by the terms and conditions of the Plan prior to its amendment
and restatement effective as of such date.  Grants made under the Plan on or
after May 3, 2004, and before August 4, 2007, shall be governed by the terms and
conditions of the Plan as amended and restated effective May 3, 2004.

 

5.3          Option Grants to New Non-Employee Directors Beginning August 4,
2007.  Each person who becomes a Non-Employee Director on or after August 4,
2007, automatically shall be granted, as of the date such person becomes a
Non-Employee Director, an option under the Plan to purchase a number of shares
of Common Stock with an Option Value on the date of grant equal to $30,000
multiplied by a fraction with a numerator equal to the number of days between
the date on which such person became a Non-Employee Director (the “Commencement
Date”) and the June 1 next following the Commencement Date, and a denominator
equal to 365.  All such options are subject to the terms and conditions
described in paragraph 6.  All subsequent options granted to such Non-Employee
Directors will be granted under paragraph 5.4(b)(i).

 

5.4          Option Grants to Continuing Non-Employee Directors Beginning
August 4, 2007.

 

(a) Option Grants After August 3, 2007 and Before June 1, 2008.  Each individual
who became a Non-Employee Director prior to August 4, 2007, and was not granted
an option under the Plan between June 1, 2007, and August 4, 2007, will next be
granted an option under the Plan on the anniversary date of his or her next
preceding option grant prior to June 1, 2007, to purchase a number of shares of
Common Stock with an Option Value equal to $30,000 multiplied by a fraction with
a numerator equal to the number of days between such date and June 1, 2008, and
a

 

 

2

--------------------------------------------------------------------------------


 

denominator equal to 365.  All such options are subject to the terms and
conditions described in paragraph 6. All subsequent options granted to such
Non-Employee Directors will be granted under paragraph 5.4(b)(i).

 

(b) Annual Grants Beginning June 1, 2008.

 

(i)  General Provisions Governing Annual Grants Beginning June 1, 2008.  As of
June 1 of each calendar year beginning June 1, 2008 (an “Annual Grant Date”),
each Non-Employee Director who remains as a Non-Employee Director through such
Annual Grant Date automatically shall be granted an option to purchase a number
of shares of Common Stock with an Option Value on the Annual Grant Date equal to
$30,000, subject to proration as to Non-Employee Directors who were granted
options after June 1, 2007 and before August 4, 2007, as described in paragraph
5.4(b)(ii) below.  All such options are subject to the terms and conditions
described in paragraph 6.

 

(ii) Non-Employee Directors Granted Options After June 1, 2007, and Before
August 4, 2007.  Each individual who was granted an option under the Plan after
June 1, 2007, and before August 4, 2007, will next be granted an option under
the Plan on June 1, 2008 to purchase a number of shares of Common Stock with an
Option Value equal to $30,000 multiplied by a fraction with a numerator equal to
the number of days between the date on which such Non-Employee Director was last
granted an option and June 1, 2008, and a denominator equal to 365.  All such
options are subject to the terms and conditions described in paragraph 6.  All
subsequent options granted to such Non-Employee Directors will be granted under
paragraph 5.4(b)(i).

 

6.             Terms and Conditions of Options.  Each option granted pursuant to
the Plan shall be subject to the following terms and conditions:

 

6.1          Payment.  Upon exercise of an option, in whole or in part, the
option price for shares to which the exercise relates may be made, at the
election of the optionee, either in cash or by delivering to Corporation shares
of Common Stock having a Fair Market Value (as defined below) equal to the
option price, or any combination of cash and Common Stock having a combined
value equal to the option price.  Shares of Common Stock may not be used in
payment or partial payment unless an option is being exercised for at least
2,000 shares.  Payment in shares of Common Stock shall be made by delivering to
Corporation certificates, duly endorsed for transfer, representing shares of
Common Stock having an aggregate Fair Market Value on the date of exercise equal
to that portion of the option price which is to be paid in Common Stock.  The
Fair Market Value of a share of Common Stock on any given date means the closing
price per share of Common Stock as reported for such day by the principal
exchange or trading market on which Common Stock is traded (as determined by the
Committee) or, if Common Stock was not traded on such date, on the next
preceding day on which Common Stock was traded.  If Common Stock is not listed
on a stock exchange or if trading activities for Common Stock are not reported,
the Fair Market Value will be determined by the Committee.  Whenever payment of
the option price would require delivery of a fractional share, the optionee
shall deliver the next lower

 

 

3

--------------------------------------------------------------------------------


 

whole number of shares of Common Stock and a cash payment shall be made by the
optionee for the balance of the option price.

 

6.2          Option Price.  The option price per share for each option granted
under the Plan shall be 100 percent of the Fair Market Value per share on the
date the option was granted.

 

6.3          Term of Option.  Each option shall expire ten years from the date
the option is granted, unless the option is terminated earlier in accordance
with the Plan.

 

6.4          Date of Exercise.  Unless an option is terminated or the time of
its exercisability is accelerated in accordance with the Plan, each option may
be exercised in whole or in part from time to time to purchase shares as
follows:

 

(a)           Each option shall not be exercisable until the date which is three
months after the option was granted.  On that date, the option shall become
exercisable as to 10 percent of the shares subject to the option (rounded down
to the nearest whole number of shares).  The option shall become exercisable as
to an additional 10 percent of the shares every three months thereafter until
the option is exercisable in full (which shall occur on the date which is 2.5
years after the date of grant).

 

(b)           No option shall be exercisable in part with respect to a number of
shares fewer than 100 unless fewer than 100 shares remain subject to the option.

 

6.5          Acceleration of Exercisability.  Notwithstanding the limitations on
exercisability pursuant to paragraph 6.4, an option shall become immediately and
fully exercisable:

 

(a)           In the event of the death of the optionee Non-Employee Director;
or

 

(b)           Upon the later of (i) the occurrence of a “Change in Control” (as
defined below) of Corporation and (ii) six months after the date of grant; or

 

(c)           On the date an optionee Non-Employee Director retires pursuant to
Section 15 of Article II of the bylaws of Corporation; provided, however, that
for options granted prior to November 3, 2006, this paragraph 6.5(c) shall only
apply to an additional 20 percent of the shares covered by such Non-Employee
Director’s option.

 

For purposes of the Plan, a Change of Control shall be deemed to occur if
(x) any person or group, together with its affiliates and associates (other than
Corporation or any of its subsidiaries or employee benefit plans), acquires
direct or indirect beneficial ownership of 20 percent or more of the then
outstanding shares of Common Stock or commences a tender or exchange offer for
30 percent or more of the then outstanding shares of Common Stock, or
(y) Corporation is to be liquidated or dissolved.  The terms “group,”
“affiliates,” “associates” and “beneficial ownership” shall have the meanings
ascribed to them in the rules and regulations promulgated under the Exchange
Act.

 

 

 

4

--------------------------------------------------------------------------------


 

6.6          Continuation as a Director.  Notwithstanding the option term
provided in paragraph 6.3, in the event that an optionee Non-Employee Director
ceases to be a member of the Board of Directors:

 

(a)           By reason of death, the estate, personal representative, or
beneficiary of the Non-Employee Director shall have the right to exercise the
option at any time within 12 months from the date of death and the option shall
terminate as of the last day of such 12-month period; or

 

(b)           By reason of the retirement of an optionee Non-Employee Director
pursuant to Section 15 of Article II of the bylaws of Corporation, the
Non-Employee Director’s option shall remain exercisable, to the extent it had
become exercisable on the date of said retirement, for a period of 24 months
following the date of said retirement and the option shall terminate as of the
last day of such 24-month period; or

 

(c)           For any other reason, the Non-Employee Director’s option shall
remain exercisable, to the extent it had become exercisable on the date the
optionee ceased to be a member of the Board of Directors (the “Termination
Date”), for a period of three months following the Termination Date and the
option shall terminate as of the last day of such three-month period.

 

6.7          Recapitalization.  In the event of any change in capitalization
affecting the Common Stock of Corporation, such as a stock dividend, stock
split, recapitalization, merger, consolidation, split-up, combination or
exchange of shares or other form of reorganization, or any Extraordinary
Distribution or  other change affecting the Common Stock, the Committee will
make proportionate adjustments in the total number of shares of Common Stock in
respect of which options may be granted under the Plan, the number of shares
covered by each outstanding option, and the exercise price per share under each
such option; however, any fractional shares resulting from any such adjustment
shall be eliminated.  For this purpose, an “Extraordinary Distribution” means a
dividend or other distribution payable in cash or other property with respect to
Corporation’s Common Stock where the aggregate amount or value of the dividend
or distribution exceeds 5% of the aggregate Fair Market Value of all outstanding
Common Stock as of the business day immediately preceding the date the dividend
or distribution is declared by the Board.  The Committee may also make similar
adjustments in the number of shares and exercise prices in the event of a
spin-off or other distribution (other than normal cash dividends) of Corporation
assets to stockholders that is not specifically addressed above in this
Section 6.7.

 

                                A dissolution of Corporation, or a merger or
consolidation in which Corporation is not the resulting or surviving corporation
(or in which Corporation is the resulting or surviving corporation but becomes a
subsidiary of another corporation), shall cause every option outstanding
hereunder to terminate concurrently with consummation of any such dissolution,
merger or consolidation, except that the resulting or surviving corporation (or,
in the event Corporation is the resulting or surviving corporation but has
become a subsidiary of another corporation, such other corporation) may, in its
absolute and uncontrolled discretion, tender an option or options

 

 

5

--------------------------------------------------------------------------------


 

to purchase its shares on terms and conditions, both as to number of shares and
otherwise, which will substantially preserve the rights and benefits of any
option then outstanding hereunder.

 

                                In the event of a change in Corporation’s
presently authorized Common Stock which is limited to a change of all its
presently authorized shares with par value into the same number of shares with a
different par value or into the same number of shares without par value, the
shares resulting from any such change shall be deemed to be Common Stock within
the meaning of this Plan.

 

6.8          Transferability.  No option shall be assignable or transferable
other than by will or the laws of descent and distribution.  During an
optionee’s lifetime, only he or his guardian or legal representative may
exercise any such option or right.

 

6.9          Rights as a Stockholder.  An optionee Non-Employee Director shall
have no rights as a stockholder with respect to shares covered by the option
until the date of the issuance or transfer of the shares to him and only after
such shares are fully paid.  Except as provided in paragraph 6.7, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the date of such issuance or transfer.

 

6.10        Provision for Taxes.  It shall be a condition to Corporation’s
obligation to issue or reissue shares of Common Stock upon exercise of any
option that the optionee pay, or make provision satisfactory to Corporation for
payment of, any federal and state income and other taxes which Corporation is
obligated to withhold or collect with respect to the issue or reissue of such
shares.

 

6.11        Option Agreement.  Each option granted under the Plan shall be
evidenced by an option agreement substantially in the form attached to the Plan
as Appendix A.

 

7.             Effective Date and Term of Plan.  The Plan was adopted and became
effective June 15, 1992, and shall continue in effect until options have been
granted covering all available shares of Common Stock as specified in paragraph
2 or until the Plan is terminated by the Board of Directors, whichever is
earlier, except as provided below.

 

                                The amendment of Section 5 of the Plan to change
the number of options to be granted to a new Non-Employee Director and the
number of options to be granted as Annual Grants was approved by the
Corporation’s stockholders at the May 3, 2004, annual meeting of Corporation’s
stockholders.

 

8.             Amendment or Termination.  The Board of Directors may alter,
amend, suspend or terminate the Plan at any time.  Amendments to the Plan shall
be subject to stockholder approval to the extent required to comply with any
exemption to the short swing profit provisions of Section 16(b) of the Exchange
Act pursuant to rules and regulations promulgated thereunder or with the
rules and regulations of any securities exchange or trading system on which the
Common Stock is listed or traded. 

 

 

6

--------------------------------------------------------------------------------


 

Expiration or termination of the Plan shall not affect outstanding options
except as provided in paragraph 7.  The Board of Directors may also modify the
terms and conditions of any outstanding option, subject to the consent of the
optionee and consistent with the provisions of the Plan.

 

9.             Application of Proceeds.  The proceeds received by Corporation
from the sale of Common Stock pursuant to options shall be available for general
corporate purposes.

 

10.          No Obligation to Exercise Option.  The granting of an option shall
impose no obligation upon the optionee to exercise the same, in whole or in
part.

 

11.          Restrictions on Exercise.  Any provision of the Plan to the
contrary notwithstanding, no option granted pursuant to the Plan shall be
exercisable at any time, in whole or in part, (i) prior to the shares of Common
Stock subject to the option being authorized for listing on the New York Stock
Exchange, if applicable, or (ii) if issuance and delivery of the shares of
Common Stock subject to the option would violate any applicable laws or
regulations.

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

LOUISIANA-PACIFIC CORPORATION

1992 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

OPTION AGREEMENT

 

Date of Option Grant:                             , 200     

 

Louisiana-Pacific Corporation

a Delaware corporation

414 Union Street

Suite 2000

Nashville, Tennessee
37219                                                                              
(“Corporation”)

 

 

                                                                                                                               
(“Optionee”)

 

                Corporation maintains the Louisiana-Pacific Corporation 1992
Non-Employee Director Stock Option Plan (the “Plan”).  A copy of the Plan is
attached hereto as Exhibit A and is incorporated by reference in this
Agreement.  Capitalized terms not otherwise defined in this Agreement have the
meanings given them in the Plan.

 

                The Plan is administered by the Nominating and Corporate
Governance Committee of the Board of Directors for the benefit of Non-Employee
Directors of Corporation.

 

                The parties agree as follows:

 

1.             Grant of Option.

 

                Subject to the terms and conditions of this Agreement and the
Plan, Corporation grants, as of the date of grant set forth above, to the
Optionee a stock option (the “Option”) to purchase            shares of
Corporation’s Common Stock at $               per share.

 

2.             Terms of Option.

 

                The option shall be subject to all the terms and conditions set
forth in the Plan.

 

3.             Conditions Precedent.

 

                Corporation will use its best efforts to obtain approval of the
Plan and the Option by any state or federal agency or authority that Corporation
determines has jurisdiction.  If Corporation determines that any required
approval cannot be obtained, the Option shall terminate on notice to the
Optionee to that effect.

 

 

 

1

--------------------------------------------------------------------------------


 

4.             Successorship.

 

                Subject to restrictions on transferability set forth in the
Plan, this Agreement shall be binding upon and benefit the parties, their
successors and assigns.

 

5.             Notices.

 

                Any notices under the Option shall be in writing and shall be
effective when actually delivered personally or by facsimile or through
Corporation interoffice mail service, or, if mailed, when deposited as
registered or certified mail directed to the address of Corporation’s Principal
executive offices or to such other address as a party may certify by notice to
the other party.  Notices to Corporation shall be sent to the Secretary of
Corporation at Corporation’s address set forth above, or at such other address
as Corporation, by written notice to Optionee, may designate from time to time.

 

CORPORATION:

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

 

 

Secretary

 

 

 

 

OPTIONEE:

 

 

 

 

2

--------------------------------------------------------------------------------
